           Case 2:20-cv-00772-JCM-BNW Document 23 Filed 12/22/20 Page 1 of 5




 1   JASON D. GUINASSO, ESQ.
     Nevada Bar No. 8478
 2   500 Damonte Ranch Parkway, Ste. 980
     Reno, NV 89521
 3   Telephone: (775) 853-8746
     Facsimile No. (775) 201-9611
 4   Email: jguinasso@hutchlegal.com

 5   PIERS R. TUELLER, ESQ.
     Nevada Bar No. 14633
     Peccole Professional Park
 6   10080 West Alta Drive, Suite 200
     Las Vegas, NV 89145
 7   Telephone: (702) 385-2500
     ptueller@hutchlegal.com
 8   Attorneys for Defendants
     Prestige Travel, Inc.
 9
                                 UNITED STATES DISTRICT COURT
10
                                        DISTRICT OF NEVADA
11
     EMILY HALL, an individual,                     )
                                                    )   CASE NO.: 2:20-cv-00772-JCM-BNW
12
                                                    )
                    Plaintiff,                      )   STIPULATION AND TO EXTEND
13
                                                    )   DISCOVERY DEADLINES AND
             vs.                                    )   [PROPOSED] AMENDED SCHEDULING
14
                                                    )   ORDER
     PRESTIGE TRAVEL & CRUISES, a                   )
15
     corporation licensed to do business in Nevada; )   SPECIAL SCHEDULING REVIEW
     DOES I-X, inclusive, and ROE ENTITIES I- )         REQUESTED
16
     X, inclusive,                                  )
                                                    )   (FIRST REQUEST)
17                  Defendant.
18          Pursuant to Fed. R. Civ. P. 26(f), Local Rules (LR IA) 6-1, (LR) 26-1, and (LR 26-3),

19   Plaintiff EMILY HALL (Plaintiff), by and through her respective counsel of record, F. Travis

20   Buchanan, Esq., of F. Travis Buchanan, Esq., & Associates, and Defendants PRESTIGE

21   TRAVEL, INC. (Defendants), by and through their respective counsel Jason D. Guinasso, Esq.

22   and Piers R. Tueller, Esq., of Hutchison & Steffen, PLLC, hereby stipulate to extend the

23   outstanding Stipulated Discovery Plan and Scheduling Order (ECF No. 19) in this matter. This

24                                                  1

25
           Case 2:20-cv-00772-JCM-BNW Document 23 Filed 12/22/20 Page 2 of 5




 1   is the first stipulation to extend discovery deadlines and [proposed] amended scheduling order.

 2   The requested extension is sought in good faith and not for purposes of undue delay. Further this

 3   request is supported by good cause as further stated below.

 4   REQUESTED EXTENSION

 5          The parties are requesting a 60-day extension of time to be added to the outstanding

 6   discovery deadlines.

 7   GOOD CAUSE

 8          Pursuant to Fed. R. Civ. P. 6, and LR 26-3, this requested extension of time is made for

 9   good cause for the following reasons:

10          It was the hope of the parties by attending the Early Neutral Evaluation that a prospective

11   settlement may have been reached.         However, on November 12, 2020 the Early Neutral

12   Evaluation was held and no settlement was reached.

13          During the duration of the month of November 2020, Defendant’s counsel’s office dealt

14   with a positive case of COVID-19 within its staff. It was the intent of the parties to notice

15   depositions in November, however, due to other scheduling conflicts with other matters, and the

16   case of COVID-19, the parties are unable to set the depositions in the case until mid-January

17   2021 and the first week of February 2021. Additionally, due to interference with COVID, there

18   is still discovery to be conducted. Defendant intends to propound any remaining discovery

19   requests upon Plaintiff prior to the deposition dates.

20   DISCOVERY COMPLETED TO DATE

21          The parties have exchanged initial disclosures pursuant to FRCP 26(a)(1). Emily Hall

22   served her initial disclosures on August 31, 2020 and Defendant Prestige Travel, Inc. served its

23   Initial Disclosures on September 4, 2020. Plaintiff Emily Hall propounded her First Set of

24                                                     2

25
           Case 2:20-cv-00772-JCM-BNW Document 23 Filed 12/22/20 Page 3 of 5




 1   Interrogatories, First Set of Requests for Admission, and First Set of Requests for Production of

 2   Documents on August 31, 2020. Defendant Prestige Travel, Inc. responded to Plaintiff’s first set

 3   of discovery requests on October 9, 2020.       As stated above, Defendant intends to depose

 4   Plaintiff, and Plaintiff intends to depose Defendant and the parties are coordinating a deposition

 5   schedule.

 6   DISCOVERY THAT REMAINS TO BE COMPLETED

 7          Written discovery is ongoing in this case. The parties also anticipate depositions will be

 8   taken after written discovery has been completed including depositions of Plaintiff and

 9   Defendant. The parties are working to schedule the depositions at a mutually convenient date

10   and time given recent scheduling conflicts and COVID-19 delays; however, the parties are

11   confident the depositions can take place by the first week of February 2021.

12   REASONS DISCOVERY HAS NOT BEEN COMPLETED AND EXPLANATION FOR

13   EXTENSION TO COMPLETE DISCOVERY

14          In addition to the reasons stated above related to COVID-19, the parties have been

15   diligently pursuing discovery in this case. This extension is necessary to allow the parties to

16   continue to pursue written discovery and the parties are attempting to schedule depositions at

17   mutually convenient dates and times.        The parties believe that, absent any unforeseen

18   circumstances, all necessary discovery can be accomplished by the requested extended deadlines.

19          A.      Statement of Reason for Special Scheduling Review. The original proposed

20   dates were adjusted by approximately 90 days to account for work restrictions caused by the

21   COVID-19 pandemic. The proposed adjustment is necessary due to the parties having limited

22   access to their clients and the exchange of information between counsel and their respective

23   clients, and counsel for both parties having limited access to their respective offices due to

24                                                   3

25
                 Case 2:20-cv-00772-JCM-BNW Document 23 Filed 12/22/20 Page 4 of 5




 1   remote working arrangements over the past month.

 2         PROPOSED SCHEDULE FOR COMPLETING ALL REMAINING DISCOVERY

 3         I.         ESTIMATE OF TIME REQUIRED FOR DISCOVERY

 4   The discovery cut-off deadline shall be extended from Friday, January 8, 2021 to Tuesday,

 5   March 9, 2021.

 6         II.           FED. R. CIV. P. 26(A)(2) DISCLOSURES (EXPERTS)

 7   The parties did not identify experts in this matter, and therefore are not requesting in

 8   extension of time to disclose experts or in which to file rebuttal expert disclosures.

 9         III.          DISPOSITIVE MOTIONS

10                The parties shall file dispositive motions 30 days after the discovery cut-off date, and

11   therefore the deadline shall be extended from Monday, February 8, 2021 to Thursday, April 8,

12   2021.

13         IV.           PRETRIAL ORDER

14                If no dispositive motions are filed, and unless otherwise ordered by this Court, the Joint

15   Pretrial Order shall be filed 30 days after the date set for filing dispositive motions, and therefore

16   the deadline shall be extended from Wednesday March 10, 2021 to Thursday, April 8, 2021. In

17   the event dispositive motions are filed, the date for filing the Joint Pretrial Order shall be

18   suspended until 30 days after the Court enters a ruling on the dispositive motions, or otherwise

19   by further order of the Court. The disclosures required by Fe. R. Civ. P. 26(a)(3), and any

20   objections thereto, shall be included in the Joint Pretrial Order.

21   ///

22   ///

23   ///

24                                                        4

25
             Case 2:20-cv-00772-JCM-BNW Document 23 Filed 12/22/20 Page 5 of 5




 1      V.           EXTENSIONS OR MODIFICATIONS OF THE DISCOVERY PLAN AND
                     SCHEDULING ORDER
 2

 3           LR 26-3 governs modifications or extensions to this discovery plan and scheduling order.

 4   Accordingly, the parties stipulate to the following revised schedule:

 5    Deadline                          Current Deadline                     Revised Deadline

 6    Discovery Cut-Off                 Friday, January 8, 2021              Tuesday, March 9, 2021

 7    Dispositive Motions               Monday, February 8, 2021             Thursday, April 8, 2021

      Joint Pretrial Order              Wednesday March 10, 2021             Thursday, April 8, 2021
 8

 9   DATED this 18th day of December 2020.                DATED this 18th day of December 2020.
     HUTCHISON & STEFFEN, PLLC                            F. TRAVIS BUCHANAN, ESQ., & ASSOCIATES
10
        /s/ Jason D. Guinasso                                    /s/ F. Travis Buchanan
11   By ________________________                          By ___________________________
        JASON D. GUINASSO, ESQ.                              F. TRAVIS BUCHANAN, ESQ.
12      Nevada Bar No. 8478                                  Nevada Bar NO. 9371
        500 Damonte Ranch Parkway, Ste. 980                  701 East Bridger Avenue Suite 540
13      Reno, NV 89521                                       Las Vegas, Nevada 89101
        Telephone: (775) 853-8746                            Telephone No. (702) 331-5478
14      Facsimile No. (775) 201-9611                         Facsimile No. (702) 629-6919
        Email: jguinasso@hutchlegal.com                      Email: Travis@Ftblawlv.com
15      PIERS R. TUELLER, ESQ.                               Attorneys for Plaintiff, Emily Hall
        Nevada Bar No. 14633
        Peccole Professional Park
16      10080 West Alta Drive, Suite 200
        Las Vegas, NV 89145
17      Telephone: (702) 385-2500
        ptueller@hutchlegal.com
18      Attorneys for Defendants
        Prestige Travel, Inc.
19
     IT IS SO ORDERED:                       ORDER
20
     DATED:
     IT         ________________
        IS ORDERED       that the parties' stipulation is GRANTED, except that the deadline for
21   the joint pretrial order is May 10, 2021. The May 10 deadline is suspended until 30
     days after the district judge resolves all dispositive motions filed by the parties.
22   ______________________________________
     UNITED STATES MAGISTRATE JUDGE IT IS SO ORDERED
23                                                        DATED: 4:42 pm, December 22, 2020

24                                                    5

25                                                        BRENDA WEKSLER
                                                          UNITED STATES MAGISTRATE JUDGE
